Exhibit 10.2

DEFERRAL ELECTION FORM

ANALOGIC CORPORATION AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN (THE “PLAN”)

 

I. Plan Year and Deferral Election Return Information. This deferral election
applies only to the Plan Year shown below. We must receive your completed form
by the Return Date or your deferral election will not be effective.

 

Plan Year:    Calendar Year [____] Return Date:    December [__], 20[__] Return
To:    [__________]

 

II. Participant Name and Address

 

Name:    Address:   

 

III. Annual Cash Retainer Deferral Election. Please defer the indicated portion
of my Annual Cash Retainer as shown below. The deferral percentage must be
between 0% and 100%.

 

Percentage Deferred as Deferred Stock Units into DSU Account

     0 % 

Percentage Deferred as cash into Cash Account

     0 % 

Total of above:

     0 % 

 

IV. Annual Share Retainer Deferral Election. Please defer the indicated portion
of my Annual Share retainer into Deferred Stock Units as shown below. The
deferral percentage must be between 0% and 100%.

 

Percentage Deferred as Deferred Stock Units into DSU Account    0%

 

V. Distribution Election. Your deferred amounts for the current Plan Year will
be distributed upon the earlier of:

 

  •   Termination of your service to the Company as a member of the Board of
Directors;

 

  •   The date, if any, specified below:

 

Date:                        Must be at least one year from the start of the
current Plan Year e.g., on or after January 1, 20[__] for Plan Year CY20[__]).

 

  •   Your death or Disability.

 

VI.

Beneficiary Election. I hereby designate the following beneficiary(ies) to
receive the amounts held in my deferral account upon my death, according to the
percentages shown. If any beneficiary predeceases me, that beneficiary’s portion
shall be distributed to the



--------------------------------------------------------------------------------

  surviving beneficiary (or to the surviving beneficiaries, if more than one, in
proportion to their specified percentages). If no beneficiary survives me, or if
no beneficiary designation is in effect, all deferred amounts under my Annual
Retainer shall be distributed to my estate.

This beneficiary designation will apply to all amounts held in my Deferral
Account(s) under the Plan and any predecessor plans, including amounts deferred
in prior years. My designation below revokes any prior beneficiary designation
under the Plan and any predecessor plans, including designations from prior
years. If I leave this section blank, my prior beneficiary designation (if any)
will remain in effect.

 

Name of Beneficiary

   Percentage      

 

VII. Participant Signature and Date. I acknowledge that my deferral election is
subject to the Plan and the Plan Prospectus, copies of which have been provided
to me, and to the Deferral Information contained in the following pages, which
is incorporated by reference herein. Deferral elections that are contrary to the
Plan or that are received after the Return Date will not be effective.

 

Signature:    Date:



--------------------------------------------------------------------------------

DEFERRAL INFORMATION

 

1. Annual Retainer.

 

  1.1. Your Annual Cash Retainer and Annual Share Retainer will mean the amounts
established by the Board of Directors of Analogic Corporation and earned by you
for the Plan Year specified on the cover sheet of this Deferral Election Form.

 

  1.2. For the purpose of your deferral election, your Annual Cash Retainer is
the sum of the annual base cash compensation received by you for board service,
the annual base cash compensation, if any, received by you for service as a
member of a committee of the board, and, if applicable, all other compensation
received by you for service as Chair. of the Board of Directors and as a
Committee Chair for the Plan Year. It does not include meeting fees.

 

  1.3. For the purposes of your Deferral Election, your Annual Retainer is the
sum of your Annual Cash and Annual Share Retainers.

 

2. Deferral Account.

 

  2.1. The deferred portion of your Annual Retainer for the Plan Year will be
held in a Deferral Account established and maintained by the Company on your
behalf.

 

  2.2. Your Deferral Account will be maintained solely for accounting purposes,
and will not require segregation of any Company assets.

 

  2.3. Any amounts held in your Deferral Account as a result of a deferral of
any portion of your Annual Retainer will be immediately vested in full.

 

3. Deferred Stock Units (“DSUs”).

 

  3.1. The value of each DSU shall change in direct relationship to changes in
the value of a share of the Company’s common stock.

 

  3.2. If any dividends are paid on the Company’s common stock during the period
in which any portion of your Annual Retainer has been deferred into DSUs, your
Deferral Account will be credited with dividend equivalents in the amount you
would have received had you held an equivalent number of shares of the Company’s
common stock as of the date of the dividend. You will not earn interest on
dividend equivalents.

 

  3.3. You will not have any rights as a stockholder with respect to the shares
of common stock underlying your DSUs until such shares have been distributed to
you as provided below.

 

4. Deferral of Annual Cash Retainer. If you elect to defer any portion of your
Annual Cash Retainer, the deferred portion shall be held either in DSUs or cash,
as elected by you. If you elect to defer your Annual Cash Retainer into DSUs,
the number of DSUs will be equal the dollar amount of the Annual Cash Retainer
being deferred divided by the Fair Market Value of a share of the Company’s
common stock on the date the scheduled payment to you of the amount deferred
would have been made (the “Annual Cash Retainer Grant Date”).

 

5. Deferral of Annual Share Retainer. If you elect to defer any portion your
Annual Share Retainer, you will receive, in lieu of common stock, an equivalent
number of DSUs.

 

6. Subsequent Elections. Once a deferral election has been made, you may not
accelerate receipt of your Annual Retainer. However, subject to the requirements
and limitations of Section 13(b) of the Plan, you may make a subsequent election
to further delay your Annual Retainer for a period of not less than five
additional years.



--------------------------------------------------------------------------------

7. Distribution Events. You will automatically receive any deferred amounts on
the earliest to occur of (i) termination of your service to the Company as a
member of the Board of Directors; (ii) your death; (iii) your Disability; or
(iv) the date, if any, specified in Section V. of your Deferral Election. In the
case of Disability, you must provide the Compensation Committee with sufficient
information to demonstrate your Disability.

 

8. Unforeseeable Emergency. You may also request distribution of any deferred
amounts in the case of an Unforeseen Emergency. The compensation committee shall
have sole discretion to determine whether to approve any such withdrawal, the
amount of which shall be limited to the amount deemed by the compensation
committee reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any federal, state, local or foreign income taxes or
penalties reasonably anticipated to result from the distribution). The
compensation committee’s decision will be final and binding on all interested
parties. In the event of a distribution due to an Unforeseeable Emergency,
(A) no deferral election which is (x) applicable for the remainder of the
calendar year within which the withdrawal takes place or (y) applicable for the
next succeeding calendar year if your election for the year in which the
hardship withdrawal takes place was applicable for such next succeeding calendar
year, shall be given effect, and (B) no election may be made by you for such
next succeeding calendar year (if your election for the year in which the
withdrawal is received was not applicable for such next succeeding calendar
year).

 

9. Distribution of Award After Occurrence of Distribution Event.

 

  9.1. Upon the occurrence of a Distribution Event, the Company shall be
obligated to distribute to you (i) shares of the Company’s Common Stock
equivalent to the DSUs held in your Deferral Account; (ii) cash in an amount
equal to the cash held in your Deferral Account; and (iii) cash, without
interest, in an amount equal to the cash credited to your Deferral Account in
respect of dividend equivalents.

 

  9.2. All distributions will be made in a lump sum within (30) days following a
Distribution Event; provided, however, that all distributions shall further be
subject to any additional requirements or provisions under Section 13 of the
Plan and Section 409A.

 

  9.3. DSUs will be distributed in the form of shares of the Company’s common
stock equivalent to the DSUs held in your Deferral Account.

 

10. Rights Unsecured. Your rights to your Deferral Account are only those of an
unsecured creditor of the Company. Nothing in your Deferral Election, this
Deferral Information, the Plan or otherwise shall be construed as obligating the
Company to establish a trust or otherwise to set aside stock or funds to meet
its obligations under this Election Form or the Plan.

 

11. Section 409A.

 

  11.1. The deferral of your Annual Retainer is intended to comply with the
provisions of Section 409A of the Internal Revenue Code (“Section 409A”).

 

  11.2. Notwithstanding the foregoing or anything in the Plan, the Company shall
have no liability to you or to any other persons in the event that the deferral
does not comply with Section 409A.

 

12. Miscellaneous. Capitalized terms undefined herein will have the definitions
given to them in the Plan.